Title: James Madison to Isaac Coles, 3 August 1827
From: Madison, James
To: Coles, Isaac A.


                        
                            
                                My Dr Sir
                            
                            
                                
                                    
                                
                                Aug. 3. 1827.
                            
                        
                        Your favor of June 7. was duly recd. & yesterday I recd. one from your brother Edwd explaining the
                            case it referred to. It was accompanied by the letter to you now enclosed. We have been promised a visit much wished
                            for from Mr. & Mrs. Stephenson and Miss Betsy. Can’t you add to our pleasure by making one of the party?
                            With great & affee. esteem
                        
                            
                                J. M
                            
                        
                    